Citation Nr: 9936269	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, status post total knee replacement, currently 
evaluated 30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.

3.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1948 to March 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from Department of Veterans Affairs (VA) Houston 
Regional Office (RO) rating decisions which in February 1997 
increased the evaluation of the service-connected left knee 
disability from 20 to 30 percent, effective from December 1, 
1997 (also assigning it a temporary total rating under 
38 C.F.R. § 4.30, for the period October 16, to November 30, 
1996, and a temporary total rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (prosthetic replacement of knee joint), 
for the period December 1, 1996 to November 30, 1997), which 
in July 1997 granted service connection for right knee 
disability (and assigned a 10 percent evaluation effective 
February 3, 19997), and which in January 1998 denied 
entitlement to TDIU.



REMAND

The Board finds that the veteran's claims for an increased 
rating for the service-connected left knee disability, an 
original rating in excess of 10 percent for the right knee 
disability, and TDIU are well grounded as they are capable of 
substantiation.  Murphy, 1 Vet. App. 78.  This finding is 
based on his assertion that the left knee disability has 
increased in severity, and that the service-connected 
disabilities have rendered him unemployable.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(b).

As to the right knee disability, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

With regard to the increased rating claim, the evidence of 
record reveals that the veteran underwent total left knee 
replacement surgery in October 1996, and that he continues to 
experience significant impairment due to the left knee 
disability.  His left knee disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055, knee 
replacement (prosthesis), which provides that a minimum 
rating of 30 percent is of application for such disability; 
the veteran's left knee disability is currently assigned the 
minimum rating under Code 5055.  In order to meet the rating 
criteria for a 60 percent evaluation under that Code, the 
evidence must show the presence of chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  

In this case, Dr. Breeze indicated in December 1997, that he 
treated the veteran's left and right knee disabilities since 
September 1996, that total knee replacement surgery was 
performed in 1996, with excellent post-operative results.  
Clinical records documenting left knee treatment are not in 
the claims file (with the exception of October 1996 records 
documenting left knee total knee replacement surgery), and 
should be obtained by the RO for associated with the claims 
file, as requested below.

In January 1998, Dr. Smith indicated that he treated the 
veteran for multiple joint arthritis for many years but only 
records from 1988 forward were available; Dr. Smith indicated 
that he had treated the veteran for disabilities of both 
knees.

The treatment records from Drs. Best and Smith have not been 
obtained.  However, where a physician reports pertinent 
treatment, a portion of VA's duty to assist with the 
development of the veteran's claims extends to obtaining 
those treatment records.  Massey v. Brown, 7 Vet. App. 204 
(1994).

With regard to the claim of TDIU, Dr. Breeze indicated in 
December 1997, that the veteran was disabled (and unable to 
kneel) due to disabilities involving his knees, and that he 
was unable to continue employment in his usual occupation as 
a mechanic.  

In January 1998, Dr. Smith indicated that the veteran had 
osteoarthritis involving multiple joints, and experienced 
persistent problems due to degenerative changes involving his 
thoracic and lumbar spine and the knees; he suggested that 
the veteran was completely disabled due to degenerative 
arthritis.

On VA orthopedic examination in July 1999, the examiner 
indicated that it was unlikely that the veteran would be able 
to return to work in his usual occupation as a mechanic, 
noting that the veteran was "certainly more than qualified 
for sedentary or light duties" work.  

In view of the foregoing, the Board is of the opinion that 
further clarification is necessary with regard to the matter 
of whether the veteran meets the TDIU criteria listed in 
38 C.F.R. § 4.16.  In particular, although Dr. Smith 
indicated that the veteran is completely disabled due to 
arthritis, it is not clear whether such disability is solely 
due to arthritis involving the veteran's knees (for which he 
is service-connected), or whether he is disabled due to a 
combination of arthritis involving the knees and the spine 
(for which he is not service-connected).  Moreover, both Dr. 
Breeze and a VA examiner suggested that the veteran is unable 
to return to work in his usual occupation as a mechanic; 
although the VA examiner indicated in July 1999 that the 
veteran is "qualified" for sedentary or light duty work, it 
is not clear whether he is "able" to perform such work 
despite the severity of his service-connected disabilities.  
Thus, complete medical records of treatment of the service-
connected knees disabilities should be associated with the 
claims folder, and another VA orthopedic examination should 
be performed to determine whether the TDIU criteria under 
38 C.F.R. § 4.16 have been met in this case.

The Board notes that the RO indicated, in the November 1999 
statement of the case, that a VA medical examination would be 
performed to determine the nature and severity of the 
service-connected knee disabilities and, if the schedular 
requirements for TDIU would not be met, the applicability of 
38 C.F.R. § 3.321(b)(1) would then be considered.  On 
reevaluation of the veteran's claim, the RO must consider 
applicability of 38 C.F.R. § 3.321(b)(1) to his increased 
rating and TDIU claims.

Accordingly, the claims of increased rating for the service-
connected left knee disability and entitlement to TDIU are 
REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected left knee 
disability since October 1996.  After 
any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder, particularly all 
records of treatment from Drs. Breeze 
and Smith.

2.  Thereafter, the veteran should be 
afforded another examination to 
determine the nature and severity of his 
service-connected left and right knee 
disabilities.  The examination report 
should include a full description of 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The claims folder 
must be provided the examiner for review 
in conjunction with the examination.  
All pertinent pathology present should 
be discussed, and all appropriate 
testing conducted.

The examiner should elicit all of the 
veteran's subjective complaints 
concerning his left knee disability and 
provide an opinion as to whether there 
is adequate pathology present to support 
each of his subjective complaints of 
pain.  The examiner should assess the 
severity of these manifestations.  

The examiner should also comment on 
whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the left 
knee and functional impairment due to 
pain.

The examiner should specifically note 
whether there is any subluxation or 
lateral instability in either knee and, 
if present, should describe the severity 
of such subluxation or lateral 
instability.  The examiner should also 
express an opinion as to the impact of 
the service-connected disabilities on 
the veteran's ability to maintain 
employment.

3.  After assigning the appropriate 
disability rating for the veteran's 
service-connected left and right knee 
disabilities, the RO should again review 
the claim for TDIU, including 
consideration of 38 C.F.R. 
§ 3.321(b)(1).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
the examination requested in this remand is necessary to 
evaluate his claims, and that his failure, without good cause 
to report for scheduled examinations could result in the 
denial of his claims.  38 C.F.R. § 3.655 (1999).



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




